PER CURIAM.
The orders under review should be affirmed under the doctrine of equitable re-tainage. There is a duty upon executors to discharge a legatee’s indebtedness to the estate before any distributions. See: 26A C.J.S. Descent & Distribution § 141, wherein the following is found:
* * * * * *
“Where the indebtedness of heirs and distributees to the estate may be deducted from their shares, * * * such deductions are in preference to the claims of their other creditors. The rights of an attaching creditor of a distributee of the estate, with or without notice of the distributee’s indebtedness to the estate, are no better than those which the dis-tributee would have had if his distributive share had not been attached, and where the indebtedness of the heir to the estate is in excess of his share, he has no interest in the estate which can be reached by his creditors.”
******
In this connection, see: Haley v. Partain, 31 Ga.App. 144, 120 S.E. 14; Wilson v. Channell, 102 Kan. 793, 175 P. 95; Gosnell v. Flack, 76 Md. 423, 25 A. 411; Hull v. Vaughn, 23 Tenn.App. 448, 134 S.W.2d 206.
Therefore, the orders here under review be and the same are hereby affirmed.
Affirmed.